NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   TREVOR DAVID MISSELL, Appellant.

                             No. 1 CA-CR 21-0222
                               FILED 2-24-2022


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201900598
           The Honorable Debra R. Phelan, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Kenneth S. Countryman PC, Tempe
By Kenneth S. Countryman
Counsel for Appellant
                              STATE v. MISSELL
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Maria Elena Cruz joined.


P E R K I N S, Judge:

¶1             Trevor David Missell timely appealed in accordance with
Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969),
following his convictions for possession or use of dangerous drugs, a class
four felony, and possession of drug paraphernalia, a class six felony.
Missell’s counsel has searched the record and found no arguable question
of law that is not frivolous. See Anders, 386 U.S. at 744; see also State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1999). Missell did not file a pro per
supplemental brief.

¶2             Our obligation is to review the entire record for reversible
error, Clark, 196 Ariz. at 537, ¶ 30, viewing the evidence in the light most
favorable to sustaining the convictions and resolving all reasonable
inferences against Missell. See State v. Guerra, 161 Ariz. 289, 293 (1989). After
reviewing the entire record, we find no error. We affirm his convictions.

            FACTUAL AND PROCEDURAL BACKGROUND

¶3             In April 2019, officers Mathis and Loughmiller responded to
reports of suspicious activity in a backyard shed. Missell’s father permitted
the officers to enter his backyard to investigate. The officers knocked on the
shed door, and Missell answered. Missell explained to the officers that the
shed is his bedroom. After receiving Missell’s permission to enter,
Loughmiller saw a red straw, a cutting tool, and a rectangular mirror
partially covered with white residue, on a table in plain view. Loughmiller
recognized those items as drug paraphernalia associated with
methamphetamine use. After Mathis read him his Miranda rights, Missell
admitted he used methamphetamine earlier that day. He also admitted he
had some methamphetamine under his table.

¶4            The superior court denied Missell’s pretrial motion to
suppress all evidence seized from his shed. The case proceeded to a jury
trial on two counts: possession or use of dangerous drugs
(methamphetamine), a class 4 felony, and possession of drug paraphernalia



                                        2
                              STATE v. MISSELL
                             Decision of the Court

(methamphetamine), a class 6 felony. The State presented testimony from
both Mathis and Loughmiller. The jury found Missell guilty of both counts
and the court suspended the sentences and imposed three years’ supervised
probation.

                                 DISCUSSION

¶5             The record reveals sufficient evidence upon which the jury
could determine, beyond a reasonable doubt, that Missell is guilty of the
charged offenses. The record further reflects that all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
that Missell was represented by counsel at all stages of the proceedings, and
that he was present at all critical stages. See State v. Conner, 163 Ariz. 97, 104
(1990) (right to counsel); see also State v. Bohn, 116 Ariz. 500, 503 (1977) (right
to be present at critical stages). Missell had the opportunity to speak during
sentencing and the superior court stated on the record the factors it
considered before imposing sentences within the statutory limits. See
A.R.S. §§ 13-704, -3407(A)(1), -3407(C), -3415(A); see also Ariz. R. Crim. P.
26.9, 26.10.

                                CONCLUSION

¶6            We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm Missell’s convictions and resulting
sentences. See Leon, 104 Ariz. at 300–01.

¶7            Defense counsel’s obligations pertaining to Missell’s
representation in this appeal have ended. Counsel must only inform Missell
of the outcome of this appeal and his future options, unless, upon review,
counsel finds “an issue appropriate for submission” to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). Missell has thirty days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          3